DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) filed 3/7/22.  Claims 1 and 10 have been amended.  Claims 2-9, 11, 13-16, 19-22, and 24-38 are cancelled.  Claim 39 is withdrawn.  Claims 1, 10, 12, 17, 18, 23, and 39 are pending.  Claims 1, 10, 12, 17, 18, and 23 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/22 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 10, 12, 17, 18, and 23 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:

2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.
Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
1. A medical monitoring device for monitoring data from an electronic medical records , comprising: 
a monitor that: 
receives in real time or near real-time electronic medical records comprising thousands of sets of contemporaneous physiologic and laboratory time series data from a hospital wide set of patients, for each patient of the hospital wide set, applies sequential windows of time to the time series data so that the time series data of each patient are contained within the sequential windows and 
determines a value of a correlation metric for sepsis for each of at least a portion of the windows of time, 
generates a time series of the determined values of the correlation metric, and 

provides, for each patient of the hospital wide set, at least one visual display comprising a time dimensioned output responsive to the time series of values of the correlation metric in real-time or near real-time, and 
wherein the monitor is further configured to identify in real-time or near real time, each patient of the hospital wide set, with a correlation value which is suggestive of sepsis but insufficient for a diagnosis of sepsis and, responsive to that identification, order a biomarker for sepsis or suggest that a healthcare worker order a biomarker for sepsis.
The Examiner submits that the foregoing underlined limitations constitute “a mental process” because receiving data, determining a value, generating a time series, identifying a correlation value, and suggesting that a worker order a biomarker amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  For example, a human can receive patient data, view the patient data, perform calculations and using pen and paper can draw the time series data and windows.
Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an 
The limitations of claim 1, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting a device comprising a monitor and a display processor used to perform the limitations, nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the monitor and display processor are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of receiving data, analyzing and determining data, generating data, providing data and a suggestion, and identifying data) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or 
Claims 10, 12, 17, 18, and 23 are ultimately dependent from Claim(s) 1 and include all the limitations of Claim(s) 1. Therefore, claim(s) 10, 12, 17, 18, and 23 recite the same abstract idea. Claims 10, 12, 17, 18, and 23 describe further limitations regarding determining values, providing visualization, and identifying patterns. These are all just further describing the abstract idea recited in claim 1, without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
e.g., at a high level of generality), the Examiner further submits that such steps are not unconventional as they merely consist of receiving and transmitting data over a network, performing repetitive calculations, and storing and retrieving information in memory.  See MPEP 2106.05(d)(II).  
The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1, 10, 12, 17, 18, and 23 are ineligible under 35 USC §101.

Claim Objections
Claim 1 is objected to because of the following informalities:  preamble is incomplete.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: language is unclear.
Amend claim 10 as follows:  
10. The device of claim 1 wherein the device determines a plurality of time series of values of a correlation metric for each of a corresponding plurality of distress conditions for each patient of the hospital wide set and provides a display responsive to said plurality of time series of values of said correlation metric so that the healthcare worker can view the display responsive to said plurality of time series of values of the correlation metric for each of the corresponding plurality of distress conditions together for visual comparison. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, 12, 17, 18, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The newly added recitation of "receives in real time or near real-time electronic medical records comprising thousands of sets of contemporaneous physiologic and laboratory time series data from a hospital wide set of patients, for each patient of the hospital wide set, applies sequential windows of time…provides, for each patient of the hospital wide set, at least one visual display…identify in real-time or near real time, each patient of the hospital wide set, with a correlation value…" within claim 1 appears to constitute new matter. 

Applicant is required to cancel the new matter in the reply to this Office Action.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 12, 17, 18, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites both “a value of a correlation metric” and “a correlation value.” It is unclear if these are two separate values, or if they are the same.  Examiner suggest reciting how the “correlation value” is derived or recite if there is a connection between the “value of a correlation metric” and “correlation value”. Claim 1, and claims 10, 12, 17, 18, and 23, through dependency, are therefore rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  


Response to Arguments
Applicant's arguments filed 3/7/22 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 3/7/22.
(1) Applicant argues that the claim does not fall within the “mental processes” grouping of abstract ideas.
(A) As per the first argument, see modified 101 rejection above. The limitations constitute “a mental process” because receiving data, determining a value, generating a time series, identifying a correlation value, and suggesting that a worker order a biomarker amount to observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind or with pen and paper.  For example, a human can receive patient data, view the patient data, perform calculations and using pen and paper can draw the time series data and windows. Furthermore, the computer components are recited at a high level of generality and perform the basic functions of a computer (in this case, receiving data, analyzing and determining data, generating data, providing data and a suggestion, and identifying data) that would be needed to apply the abstract idea via computer. Merely using generic computer components to perform the above identified basic computer functions to practice or apply the judicial exception does not constitute a meaningful limitation that would amount to significantly more than the judicial exception, even though such operations could be performed faster than without a computer.
Regarding the additional limitations directed to receiving/providing data in real time or near real-time and identifying in real-time or near real time a correlation value for each patient, all of which the Examiner submits merely add insignificant extra-solution activity to the abstract idea or are claimed in a merely generic manner (e.g., at a high level of generality), the Examiner further submits that such steps are not unconventional as they merely consist of receiving and transmitting data over a network, 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.